            Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                                                                                  MAR 2 8 2019
                            FOR THE DISTRICT OF MARYLAND
                                                                                CUR( US. DISTRMT Caar
                                                                                 =TPA:Tat Mia/Lt4.1
                                                                         070
IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA                               FILED UNDER SEAL
FOR SEARCH AND SEIZURE WARRANTS
FOR:

1385 CAMINO DE JACOBO                                        MISC. NO.
                                                                        1.9-0747TJS
STORAGE UNIT 860
SANTA FE, NEW MEXICO 87507




            AFFIDAVIT IN SUPPORT OF SEARCH AND SEIZURE WARRANT

       Your Affiant, Keith A. Custer, being first duly sworm.deposes and states as follows:

                                       INTRODUCTION

       1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), United

States Depai intent of Justice. I have been employed by the FBI for approximately twelve years,

during which time I have been assigned to the Baltimore Division. I am currently assigned to a .

white collar crime squad. I have received instruction and training, along with investigative

experience in securities fraud, mortgage fraud, financial institution fraud, healthcare fraud, and

money laundering. In addition, I have received training in computer forensics and electronic

mail ("email") analysis. In the course of conducting or participating in criminal investigations, I

have been involved in interviewing and debriefing witnesses and informants; conducting e

physical surveillance; analyzing bank records and other financial documents; analyzing

telephone records; collecting and analyzing evidence; and preparing and executing search and

seizure warrants.

                                                 1
            Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 2 of 10



                I have personally participated in this investigation and have witnessed many of

the facts and circumstances described herein. I have also received information from other law

enforcement officers relating to this investigation. The information set forth in this affidavit is

based on my own observations and review of documents, or reliable information provided to me

by other law enforcement personnel. I am setting forth only those facts and circumstances

necessary to establish probable cause for the issuance of the requested search warrants. Unless

otherwise indicated, all written and oral statements referred to herein are set forth in substance

and in part, rather than verbatim.

                This affidavit is being submitted in support of a warrant to search the following

location:

               Extra Space Storage, 1385 Camino de Jacobo, Storage Unit 860, Santa Fe, NM

               87507 (SUBJECT PROPERTY) as described more fully in Attachment A.

The purpose of this proposed search is to find and seize assets belonging to Dawn BENNETT

("BENNETT").

       4.      Pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2) and 28 U.S.C. § 2461(c), this

court has jurisdiction to issue seizure warrants for personal property subject to forfeiture to the

United States. Furthermore, 21 U.S.C. § 853(1), allows this court to issue orders for property

located in other districts which is subject to forfeiture. Based on the facts set forth in this

affidavit, I submit that there is probable cause to believe that a search of the SUBJECT

PROPERTY will uncover assets belonging to BENNETT that are subject to forfeiture.

                                      CASE BACKGROUND




                                                   2
         Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 3 of 10



               In January 2016, the Baltimore Division of the FBI initiated an investigation into

allegations of wire fraud and security fraud being committed by BENNETT. BENNETT was

alleged to have been running a Ponzi scheme, through her business DJBennett.com, targeting

former clients of her investment advisory business. The FBI executed search warrants at

BENNETT's home in Chevy Chase, Maryland and her nearby business on August 2, 2017, and

BENNETT was arrested on August 25, 2017 in Santa Fe, New Mexico pursuant to an arrest

warrant issued based on a Criminal Complaint. BENNETT was subsequently indicted in the

District of Maryland on September 11, 2017 (see criminal case 8:17-cr-00472-PX, ECF No. 15),

and a superseding indictment was returned on November 29, 2017 (ECF No. 110) charging her

with one count of Conspiracy to Commit Securities Fraud (18 U.S.C. § 371), four counts of

Securities Fraud (15 U.S.C. §§ 78j(b) & 78ff), one count of Conspiracy to Commit Wire Fraud

(18 U.S.C. § 1349), nine counts of Wire Fraud (18 U.S.C.-§ 1343), one count of Bank Fraud (18

U.S.C. § 1344), and one count of False Statements on a Loan Application (18 U.S.C. § 1014).

              On October 17, 2018, a jury in this District found BENNETT guilty on all 17

counts charged by the superseding indictment following trial (ECF No. 386).

              Following trial, the government filed a motion for preliminary order of forfeiture,

seeking a money judgement in favor of the United States for $14,306,842 (ECF No. 404). This

amount represents the proceeds BENNETT obtained, directly or indirectly, as a result of the

offenses to which she was found guilty. On December 12, 2018, United States District Judge

Paula Xinis granted the Government's motion and entered a preliminary order of forfeiture in the

amount of $14,306,842 (ECF No. 409).

                                   SUBSTITUTE ASSETS
          Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 4 of 10



                Under 21 U.S.0 § 853(p), the Government may forfeit other property of

BENNETT unrelated to the crime, or "substitute assets," up to the amount of the directly

forfeitable property, if the Government shows that the property directly traceable to the crime, as

a result of any act or omission of the Defendant: (a) cannot be located upon the exercise of due

diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been placed

beyond the jurisdiction of the court; (d)has been substantially diminished in value; or (e) has

been commingled with other property which cannot be divided without difficulty. As the lead

investigator in this case I have made an earnest effort to locate assets that are directly traceable to

BENNETT's fraud scheme, and to date have been unsuccessful with the exception of items

seized during the August 2017 search warrant which have an estimated liquidation value of less

than $500,000, and the property discussed below. In addition, much of the fraud proceeds have

been transferred to third parties including attorneys, the Dallas Cowboys football club, banks,

and, other creditors.

                                  BENNETT'S INSOLVENCE

               During the course of the investigation, an FBI forensic accountant performed a

detailed analysis of BENNETT's personal financial accounts, assets, and liabilities, and those of

her wholly-owned holding company DJB Holdings LLC (later renamed to Province of the

Dragon LLC) which did business as DJBennett.com. By the time of BENNETT's arrest in

August 2017, she had no source of income, outside of the fraud scheme for which she was

convicted. Her business was highly unprofitable and, she, her business, and her assets were all

highly leveraged. At the time of her arrest, based on the financial affidavit she submitted, she

qualified for court-appointed counsel.


                                                  4
          Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 5 of 10



               In early 2018, BENNETT received a lump sum payment of close to $1 million

from Christie's after the forced liquidation at auction of two pieces of art which she had

borrowed against. BENNETT used these proceeds to retain private counsel. It is my belief that

these funds have been fully or nearly fully depleted paying for BENNETT's criminal defense.

               Foreclosure proceedings were initiated against the two Chevy Chase, Maryland

condominium units BENNETT utilized as her primary residence on June 14, 2018 in the Circuit

Court for Montgomery County. The Circuit Court for Montgomery County issued a Final

Ratification of Sale Order on December 14, 2018 for both units.

               Based on my knowledge of the FBI investigation into BENNETT and her assets

and finances, she used the proceeds of her scheme to keep afloat her failing business and to

maintain her lifestyle. As the evidence at trial indicated, the vast majority of the $14,306,842 has

been depleted through non-recoverable expenditures including, but not limited to: employee

salaries, business rent, attorney fees, personal mortgage payments, operating expenses, luxury

box lease fees, cosmetic procedures, and various other personal purchases. Based on my

knowledge of the FBI investigation and BENNETT's current financial state, assets traceable to

the fraud scheme, even if they can be recovered, will fall far short of being able to satisfy the

preliminary order of forfeiture. As such, it will be necessary to locate and seize assets owned by

BENNETT that can be used as substitute assets to satisfy the judgment against her, as allowed

by 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2) and 28 U.S.C. § 2461(c).

                                PRIOR SEIZURE WARRANTS

               On January 22, 2019, United States Magistrate Judge Timothy J. Sullivan, based

on many of the same facts contained in this affidavit, authorized search warrants for:


                                                  5
          Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 6 of 10



               BENNETT's former residence located at Somerset House II, 5610 Wisconsin

               Avenue, Units PH 21C and PH 21D, Chevy Chase, MD 20815;

               Extra Space Storage, 10400 Old Columbia Road, Storage Units 4385, 4388, and

               4448, Columbia, MD 21046, and;

               Security Public Storage, 5223 River Road, Storage Unit 1089, Bethesda, MD

               20816.

       14.     In addition, Judge Sullivan authorized three seizure warrants for the following

vehicles owned by BENNETT:

       2003 Morgan Plus Eight with a National Auto Dealers Association ("NADA") estimated

       value as of 11/5/18 of $94,100;

       2006 Land Rover Range Rover Sport with a NADA estimated value as of 11/5/18 of

       $6,425, and;

       1988 Mercedes Benz 560 SL with a NADA estimated value as of 11/5/18 of $13,150.


       15.     All six of the warrants listed above were executed between January 22,2019 and

February 1:2019. Personal property was seized from Bennett's former residence and her storage

units. At this timp, contractors for the United States Marshals Service ("USMS") Asset

Forfeiture Division, Personal Property Unit are in the process of appraising all of the seized

items in anticipation of eventually liquidating them at auction. Prior to the FBI executing the

above search warrant in January 2019, civil plaintiffs who had sued BENNETT in the Circuit

Court of Maryland for Montgomery County had gained access to and estimated the value of

BENNETT's personal property located in her condominium units to be less than $400,000. This

figure is consistent with discussions that I have had with the USMS contractors regarding the
                                                 6
          Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 7 of 10



liquidation value of BENNETT's personal property, including the property from the

condominium units and the items that were seized from the Bethesda storage unit, which

included only four boxes of houseware and a rattan cart.

               The search of the Columbia storage units yielded a substantial amount of business

inventory. Most notably, 434 boxes of primarily high-end sports apparel, 35 large bags of sports

apparel, and eight boxes containing approximately 146 pairs of assorted athletic footwear were

seized. Although the retail value of some of these individual items can be in excess of $500 in

some cases, the liquidation value will be significantly less than retail considering the items will

be several years removed from the current fashion year when they are liquidated. A conservative

estimate of the liquidation value of all of the inventory, office equipment, and other items seized

from the Columbia storage units is in the range of $250,000 to $750,000.

               In summary, the total estimated liquidation value for the vehicles and other

property items seized in the course of the execution of the warrants above is approximately

$763,675 to $1,263,675. This figure, combined with the assets seized during the August 2017

search warrant, which were estimated at less than $500,000, falls far short of being able to satisfy

the $14,306,842 judgment against BENNETT.

                           CONTENTS OF SUBJECT PROPERTY

               BENNETT's current counsel has represented to the Government that it has

assisted her in making rent payments for the SUBJECT PROPERTY through at least January

2019. On February 1, 2019, a representative from Extra Space Storage confirmed to me that

BENNETT was still the lessee of the SUBJECT PROPERTY. BENENTT's former personal

assistant has related to law enforcement that he traveled to Santa Fe, New Mexico in August


                                                  7
          Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 8 of 10



2017 after BENNETT had signed a one year lease on a rental home there. BENNETT directed

the assistant to prepare the rental home for her to move in, and he supervised the delivery and

installation of several pieces of exercise equipment, office equipment, dishes, kitchenware,

appliances, and clothes. At the end of BENNETT's lease in approximately April 2018, the

assistant packed these items and transported them to the SUBJECT PROPERTY with the

assistance of a moving company. This account was corroborated to me by the property manager

of the rental home. The assistant also advised me that BENNETT had shipped a large table to

New Mexico that she told him she had purchased for $250,000. This table was never moved into

the rental home and is still located in the SUBJECT PROPERTY, although the assistant

believes that it may have been damaged during shipment or by exposure to the elements when it

was stored in a non-climate controlled storage unit prior to being moved to the current climate

controlled unit.

                                         CONCLUSION

       19.     Based on the above conversations and my review of BENNETT's financial

records, I believe the SUBJECT PROPERTY will contain forfeitable assets, both directly

traceable to fraud proceeds and substitute assets. The total estimated liquidation value of all of

the BENNETT's property identified to date is far below the $14,306,842 preliminary order of

forfeiture. With most of the fraud proceeds having been depleted, transferred, or unable to be

located, and BENNETT having now been convicted on all counts in the superseding indictment,

and a preliminary order of forfeiture having now been entered, BENNETT's property can be

seized as substitute assets to partially satisfy the $14,306,842 judgment against her.




                                                 8
          Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 9 of 10



               Based on the facts set forth herein, I respectfully submit that there is probable

cause to believe that the SUBJECT PROPERTY, described in Attachment A, contains assets

that are subject to seizure pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2) and 28 U.S.C. §

2461(c) based on her conviction of violations of 18 U.S.C. §§ 371, 1014, 1343, 1344, & 1349,

and 15 U.S.C. §§ 78j(b) & 78ff. Therefore, I request the issuance of a search and seizure warrant

pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure in order enter and search the

SUBJECT PROPERTY and seize any items of value that are subject to forfeiture, more

particularly described in Attachment B, items to be seized.

               In addition, given the volume, size, and nature of the personal property that will

be seized, which I expect will include, several large pieces of hand-crafted furniture, exercise

equipment, clothing, purses and shoes, and potentially delicate pieces of art, I will be enlisting

the support of the United States Marshals Service ("USMS") and trained moving professionals to

effect the seizures. I have had initial consultations with individuals at USMS regarding the

SUBJECT PROPERTY and have been advised that the seizure process may take more than one

day. I therefore request the authority to take the time reasonably required to execute the

requested warrant in a careful and expeditious manner to prevent any damage to the SUBJECT

PROPERTY and the items being seized and to properly catalog and document the items being

seized. I do not expect any of the warrants to take longer than two days to execute.




                                                  9
         Case 8:19-mj-00747-TJS Document 3 Filed 03/28/19 Page 10 of 10
                                                                  19-0747TJS
       22.     Your Affiant has signed this document under oath as to all assertions and

allegations contained herein and states that its contents are true and correct to the best of his

knowledge.


                                                                    A
                                                       Keith A. Custer, Special Agent
                                                       Federal Bureau of Investigation
                                                       Department of Justice


       Subscribed and sworn to me on this                    day of March, 2019.
                                                                        ) ;   7.




                                                       Dtyagistrate fsLt Ti nirtivoi1 .Sviliv 4v1
                                                       United States Magistrate :Judge
                                                       District of Maryland




                                                  10
